Name: Commission Regulation (EEC) No 3049/87 of 12 October 1987 on duties applicable on import into the Community of Ten of avocados consigned from Portugal
 Type: Regulation
 Subject Matter: plant product;  tariff policy;  trade;  Europe;  European construction
 Date Published: nan

 13 . 10 . 87 Official Journal of the European Communities No L 289/19 COMMISSION REGULATION (EEC) No 3049/87 of 12 October 1987 on duties applicable on import into the Community of Ten of avocados consigned from Portugal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION : Having regard to the Act of Accession of Spain and Portugal and in particular subparagraph (4) (b) of Article 243 thereof, Article 1 The customs duty applicable on import into the Commu ­ nity of Ten of avocados of code 0804 40 of the combined nomenclature meeting, in Portugal, the terms of Article 9 (2) of the Treaty is hereby set at the following percentages of the basic duty from the following dates : Percentage of basic duty Whereas Council Regulation (EEC) No 443/86 (') deter ­ mined the basic duties to be used in the Community of Ten for calculation of the successive reductions provided for in the Act of Accession ; Date 1 January 1988 1 January 1989 1 January 1990 1 January 1991 1 January 1992 31,25 % 25,00 % 18,75 % 12,50 % duty completely abolished Whereas since more favourable rates of duty have been negotiated multilaterally under the Generalized System of Preferences arrangements for avocados falling within code 0804 40 of the combined nomenclature the duty appli ­ cable on import into the Community of Ten of avocados meeting, in Portugal, the terms of Article 9 (2) of the Treaty should be reduced at a quicker rate than initially provided for from 1 January 1988 ; Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 October 1987 . For the Commission Frans ANDRIESSEN Vice-President (&gt;) OJ No L 50, 28 . 2. 1986, p. 9 .